UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 BUFFALO TRANSPORTATION, INC.,

               Plaintiff,

        v.                                               16-CV-1032
                                                         DECISION AND ORDER
 FREZER BEZU d/b/a BUFFALO MD
 TRANSPORTATION,

               Defendants.



       On December 22, 2016, the plaintiff, Buffalo Transportation, Inc., (“Buffalo

Transportation”), filed a complaint alleging unfair competition under § 43 of the Lanham

Act, 15 U.S.C. § 1125; trademark infringement under New York common law; unfair

competition under New York common law; trademark dilution under New York General

Business Law § 360-l; deceptive business practices under New York General Business

Law § 349; and use of name with intent to deceive under New York General Business

Law § 133. Docket Item 1. The defendant failed to appear and defend this action, and

the time to do so expired. As a result, the plaintiff asked the Clerk of Court to enter a

default, Docket Item 8, which the Clerk entered accordingly on June 9, 2017, Docket

Item 9. Now before this Court is the plaintiff’s motion for default judgment pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure. After reviewing the plaintiff’s

supporting papers and the applicable law, this Court GRANTS the plaintiff’s motion.
                                      BACKGROUND


       The complaint tells the following story.1 Buffalo Transportation provides medical

transportation services throughout Western New York. Docket Item 1 at 3. It is a

registered transportation provider for the New York State Department of Health and

Medical Answering Services, LLC, an agent of the New York State Department of

Health. Id. at 4. Through Medical Answering Services, customers can request

transportation services in connection with medical treatment, and costs are billed

directly to the customer’s Medicare, Medicaid, or other health insurance. Id.

       Buffalo Transportation applied with the United States Patent and Trademark

Office to register the word mark “BUFFALO TRANSPORTATION” and a corresponding

design mark (together, the “Buffalo Transportation Marks”). Id. at 3. Buffalo

Transportation has used the Buffalo Transportation Marks for over thirteen years in its

advertising as well as on its vehicles, so that the Buffalo Transportation Marks have

come to represent Buffalo Transportation’s high quality and affordable medical

transportation services. Id. at 3-4. In fact, the marks and services have become so

distinctive that customers requesting its services request them by its word mark,

“Buffalo Transportation.” Id. at 4.

       The defendant also provides medical transportation services to consumers in

Western New York, under the name “Buffalo MD Transportation.” Id. at 4. Frezer Bezu

is an individual who runs this entity and who filed a fictitious name certificate with the

Erie County Clerk’s Office on January 27, 2016. Id. at 5. The defendant uses


1On a motion for default judgment, the factual allegations in the complaint are accepted
as true. See Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981).


                                              2
substantially similar word and design marks to Buffalo Transportation and provides

identical services in connection with those marks. Id. at 5. The defendant’s word and

design marks, like the Buffalo Transportation Marks, are a white oval with red border

trim, the word “Buffalo” across the top of the oval, “Transportation” across the bottom of

the oval, and a stylized graphic of a buffalo in the middle. Id. at 6. The text fonts are

similar, and the only difference is the abbreviation “MD,” a phone number, and the

choice of buffalo graphic. Id. Similarities between the marks are likely to cause

confusion. Id.

       In fact, they already have. Id. The defendant’s services are closely related to

Buffalo Transportation’s services. The defendant also is a registered transportation

provider for the New York State Department of Health and its agent, Medical Answering

Services. Id. Medical Answering Services has dispatched the defendant’s vehicle

when a customer called to request Buffalo Transportation’s services. Id. A customer

entered one of the defendant’s vehicles thinking it belonged to Buffalo Transportation

and was taken to the wrong location. Id. at 6. Another confused patient took a ride in

one of the defendant’s vehicles thinking it belonged to Buffalo Transportation, only to

find that the driver demanded to be paid directly rather than by a third-party healthcare

institution. Id.

       Buffalo Transportation therefore brought this suit seeking declaratory relief that

the defendant is illegally infringing its trademark; injunctions preventing further

infringement; and money damages, including lost profits, treble damages, attorney’s

fees, expenses, and costs.




                                              3
                                        DISCUSSION


I.     DEFAULT JUDGMENT

       To obtain a default judgment, a party must secure a clerk’s entry of default by

demonstrating, “by affidavit or otherwise,” that the opposing party “has failed to plead or

otherwise defend” the case. Fed. R. Civ. P. 55(a). The clerk’s entry of default does not

mean that a default judgment is warranted automatically. See Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC,

779 F.3d 182, 187 (2d Cir. 2015). But it does mean that the court accepts as true the

complaint’s factual allegations, except those relating to damages, and draws all

reasonable inferences in the moving party’s favor. See Finkel v. Romanowicz, 577 F.3d

79, 84 (2d Cir. 2009).

       “[T]he court may, on [the] plaintiff[’s] motion, enter a default judgment if liability is

established as a matter of law when the factual allegations of the complaint are taken as

true.” Bricklayers & Allied Craftworkers, 779 F.3d at 187. As to injunctive relief, “[a]

court may issue an injunction on a motion for default judgment provided that the moving

party shows that (1) it is entitled to injunctive relief under the applicable statute, and (2)

it meets the prerequisites for the issuance of an injunction.” Commscope, Inc. of North

Carolina v. Commscope (U.S.A.) Intern. Group Co., Ltd., 809 F. Supp. 2d 33 (N.D.N.Y.

2011) (quoting Pitbull Prods., Inc. v. Univ. Netmedia, Inc., 2007 WL 3287368, at *5

(S.D.N.Y. Nov 7, 2007). To satisfy the second condition, a party seeking an injunction

must demonstrate “irreparable harm and the absence of an adequate remedy at law.”

Id. (quoting Kingvision Pay-Per-View Ltd. v. Laleo, 429 F. Supp. 2d 506, 516 (E.D.N.Y.

2006). As to damages, the court should take steps, including by hearing, or by referral


                                               4
when necessary, to establish their proper amount with reasonable certainty.

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d

Cir. 1997).


II.    LIABILITY

       A.     Federal Trademark Infringement and Unfair Competition Claims

       Buffalo Transportation alleges that the defendant has engaged in unfair

competition under 15 U.S.C. § 1125(a). Docket Item 1 at 3. To succeed on this claim,

the plaintiff “must show that it has a valid mark that is entitled to protection under the

Lanham Act and that [the defendant’s] actions are likely to cause confusion with [the

plaintiff’s] mark.” The Sports Auth., Inc. v. Prime Hospitality Corp., 89 F.3d 955, 960 (2d

Cir. 1996); see also Brennan’s, Inc. v. Brennan’s Rest., L.L.C., 360 F.3d 125, 129 (2d

Cir. 2004) (analyzing the plaintiff’s claims of imitation of registered mark, 15 U.S.C.

§ 1114, and false designation of origin, id. § 1125(a), under the same legal standard).

15 U.S.C. § 1125(a) “protects qualifying unregistered trademarks.” Two Pesos, Inc. v.

Taco Cabana, Inc., 505 U.S. 763, 768 (1992).

       Buffalo Transportation has alleged facts that satisfy both prongs. First, Buffalo

Transportation has shown that the Buffalo Transportation Marks are “protectable

trademark[s],” that it has used and sought to register, and that it has developed

substantial goodwill around them. Docket Item 1 at 3-6. It has “utilized the [Buffalo

Transportation] Marks in its advertising, as well as on its vehicles, which number over

200 cars, trucks, and vans” for over thirteen years. Id. at 3. And the marks have “come

to represent the high quality affordable transportation services” Buffalo Transportation




                                              5
provides. Id. at 4. All these facts establish that the marks are valid and entitled to

protection. See The Sports Authority, Inc., 89 F.3d at 960.

       Buffalo Transportation also has shown the likelihood of confusion.2 The

defendant is using “said fictitious name in commerce through the advertisements

emblazed on Defendant’s vehicles, and through its promotion on the internet.” Docket

Item 1 at 5. That “false designation is likely to cause continued confusion,” id. at 6,

something especially likely here because the defendant provides similar services in the

same area where the services are offered by Buffalo Transportation. Id. at 4. The

defendant uses a mark that displays nearly the same words, in the same font and

orientation, with a similar graphic. Id. at 6. Buffalo Transportation alleges that the

defendant chose its infringing mark knowingly and willfully with the intent to deceive

consumers in the marketplace and to trade off the valuable goodwill of the Buffalo

Transportation Marks. Id. at 7. Consumers are getting and will continue to get the false

impression that the defendant’s services originate from Buffalo Transportation. Id. For

all these reasons, the plaintiff has plausibly pleaded a likelihood of confusion between

the parties’ marks. See Polaroid Corp., 287 F.2d at 495. Taking the undisputed facts in




       2  To determine whether a mark is likely to cause confusion among consumers,
courts generally rely upon the eight-factor balancing test enumerated in Polaroid Corp.
v. Polarad Elecs. Corp., 287 F.2d 492, 495 (2d Cir. 1961). These factors include (1) the
strength of the plaintiff’s mark; (2) the degree of similarity between the two marks; (3)
the competitive proximity of the products or services; (4) the existence of actual
confusion; (5) the likelihood that the plaintiff will ‘bridge the gap’ between the two
markets; (6) the defendant’s good faith in adopting its mark; (7) the quality of the
defendant’s product; and (8) the sophistication of the purchasers. Id. The second,
third, fourth, and sixth factors clearly weigh in favor of the plaintiff’s claim here, and the
others may well do so, too.

                                              6
the plaintiff’s complaint as true suffices to establish the defendant’s liability under the

Lanham Act.


       B.     Common Law Trademark Infringement and Unfair Competition

       Buffalo Transportation also claims that the defendant has violated the New York

common law on trademark infringement and unfair competition. Id. at 10-11. There is

little difference between these claims and those brought under the Lanham Act. “Courts

employ substantially similar standards when analyzing claims for trademark

infringement and unfair competition under the Lanham Act, 15 U.S.C. § 1114(1)(a);

false designation of origin under the Lanham Act, 15 U.S.C. § 1125(a); trademark

infringement under New York common law; and unfair competition under New York

common law.” Mitsubishi Motors North America Inc. v. Grand Automotive, Inc., 2018

WL 2012875, at *9 n.9 (E.D.N.Y. April 30, 2018); see also Lorillard Tobacco Co. v.

Jamelis Grocery, Inc., 378 F. Supp. 2d 448, 456 (S.D.N.Y. 2005) (“It is well-established

that the elements necessary to prevail on causes of action for trademark infringement

and unfair competition under New York common law mirror the Lanham Act claims.”).

Because Buffalo Transportation has alleged facts sufficient to establish the defendant’s

liability under the Lanham Act,3 and because the standards under New York common

law mirror those under the Lanham Act, the plaintiff has sufficiently alleged facts to

establish the defendant’s liability under New York common law for trademark

infringement and unfair competition.


       3 Although Buffalo Transportation brings claims only for unfair competition under
15 U.S.C. § 1125(a) and not trademark infringement, the legal standards are the same,
see Brennan’s, Inc. v. Brennan’s Rest., L.L.C., 360 F.3d 125, 129 (2d Cir. 2004), and
either serves to establish parallel liability under New York common law.

                                              7
       C.     Trademark Dilution under N.Y. GEN. BUS. LAW § 360-l

       Buffalo Transportation also asserts a claim under Section 360-l of New York’s

General Business Law, entitling a plaintiff to injunctive relief when there is a “[l]ikelihood

. . . of dilution of the distinctive quality of a mark or trade name . . . notwithstanding the

absence of competition between the parties or the absence of confusion as to the

source of goods or services.” N.Y. Gen. Bus. Law § 360-l. To prevail on a claim under

that section, “a plaintiff must prove that (1) its mark possesses a distinctive quality

capable of dilution, and (2) there is a likelihood of such dilution.” CommScope, Inc., 809

F. Supp. 2d 33 at 39 (quotations omitted). “Distinctiveness, in this context, is measured

by the ‘strength of a mark for infringement purposes.’” Lyons P’Ship, L.P. v. D& L

Amusement & Entm’t, Inc., 702 F. Supp. 2d 104, 116 (E.D.N.Y. 2010) (quoting Johnson

& Johnson Consumer Cos., Inc. v. Aini, 540 F. Supp. 2d 374, 394 (E.D.N.Y. 2008). And

dilution is “either the blurring of a mark’s product identification or the tarnishment of the

affirmative associations a mark has come to convey.” Deere & Co. v. MTD Prods., Inc.,

41 F.3d 39, 42-43 (2d Cir. 1994).

       The plaintiff has alleged the distinctive quality of the Buffalo Transportation

Marks. Buffalo Transportation uses its marks on over 200 vehicles to identify its

transportation services to patients and customers. Docket Item 1 at 3. The plaintiff

further alleges that the defendant uses the nearly identical phrase “Buffalo MD

Transportation” on a substantially similar logo in connection with nearly identical

services and that the similarity of both the defendant’s word and design marks have

caused actual confusion. Id. at 5-6.

       These allegations plausibly suggest that the defendant’s use of the infringing

marks to market its services has diluted the plaintiff’s business name and reputation.
                                               8
See CommScope, Inc., 809 F. Supp. 2d at 39 (finding that the plaintiffs established

liability in motion for default judgment when the defendant used the word “Commscope”

in its corporate name and licensed it to third parties, which was likely to injure the

business name and reputation of plaintiff’s mark, “CommScope.”). The plaintiff has

shown dilution for the same reasons noted above: the defendant’s marks use the same

two words as the plaintiff’s; the logos differ by only two letters and the buffalo graphic;

and the parties engage in the same type of business. Accordingly, the defendant is

liable for injury to business reputation and dilution under § 360-l of New York General

Business Law.


       D.     Deceptive Business Practices under N.Y. GEN. BUS. LAW § 349

       Buffalo Transportation also brings a claim for unfair business practices under

Section 349 of New York General Business Law. That section proscribes “[d]eceptive

acts and practices in the conduct of any business, trade or commerce or in the

furnishing of any service” in New York. “A party challenging an act or practice under

Section 349 must show that (1) defendant engaged in a consumer-oriented act, (2) that

the consumer-oriented act was misleading in a material way, and (3) that plaintiff

consequently suffered injury.” CommScope, Inc., 809 F. Supp. 2d at 39 (quotations

omitted).

       Buffalo Transportation has alleged facts plausibly suggesting that the defendant

intended its infringing marks to be confusingly similar to the Buffalo Transportation

Marks. The defendant’s acts were “directed at consumers by way of their

advertisements on their vehicles as well as their online promotion.” Docket Item 1 at 10.

That was materially misleading because it had the potential to, and in fact did, confuse


                                              9
customers into getting the defendant’s services when they wanted Buffalo

Transportation’s services. Id. And Buffalo Transportation suffered harm to its

reputation and public goodwill, as well as lost revenue. Id. Therefore, the defendant is

liable for unfair business practices under § 349 of New York General Business Law.


       E.     Use of Name with Intent to Deceive under N.Y. GEN. BUS. LAW § 133

       Finally, Buffalo Transportation brings a claim for use of a name with intent to

deceive under § 133 of New York General Business Law. That section makes it illegal

for a “person, firm or corporation . . . with intent to deceive or mislead the public   ...

[to] use as, or as part of, a corporate, assumed or trade name, . . . for the purposes of

trade . . . any name, designation or style . . . which may deceive or mislead the public as

to the identity of such person . . . .” N.Y. Gen. Bus. § 133. It “protects tradenames

from unlawful infringement by prohibiting the use of someone else’s name, style or

symbol as part of one’s own name with an intent to deceive the public.” Sovereign Bus.

Forms, Inc. v. Stenrite Indus., Inc., 2000 WL 1772599, at *12 (S.D.N.Y. Nov. 28, 2011).

To establish a claim under § 133, a plaintiff must show that the defendant used the

plaintiff’s name or symbol as part of the defendant’s trade name for purposes of

advertising with an intent to deceive. See U-Neek, Inc. v. Wal-Mart Stores, Inc., 147 F.

Supp. 2d 158, 176 (S.D.N.Y. 2001).

       Buffalo Transportation has alleged that the defendant used its name, “Buffalo

Transportation” as a part of the defendant’s trade name, “Buffalo MD Transportation.”

Docket Item 1 at 11. The plaintiff also alleges that the defendant did so “with the intent

to deceive and mislead the public,” id., and “to trade off the valuable goodwill of

Plaintiff’s Marks and reputation,” id. at 12. Taking the allegations in the complaint as


                                             10
true, then, the defendant is liable for using Buffalo Transportation’s name with the intent

to deceive under N.Y. Gen. Bus. L. § 133.

       For all those reasons, pursuant to Fed. R. Civ. P. 55(b), the Court GRANTS the

plaintiff’s motion for a default judgment on the issue of liability with regard to all five of

its claims.


III.   REQUESTED RELIEF

       The plaintiff seeks both legal and equitable relief. Buffalo Transportation asks

that the defendant be permanently enjoined from any further use of confusingly similar

word and design marks. Docket Item 1 at 15. It asks that the defendant be required to

file an accounting of all revenues, income, profit, or any other pecuniary gain obtained in

connection with the use of the infringing marks. Id. Finally, it seeks an award of

damages sustained as a result of the defendant’s infringement; trebled damages;

disgorgement of all profits received by the defendant as a result of its infringing actions;

and its attorney’s fees and costs. Id.


              1.      Injunctive Relief

       “A Court may issue an injunction on a motion for default judgment provided that

the moving party shows that (1) it is entitled to injunctive relief under the applicable

statute, and (2) it meets the prerequisites for the issuance of an injunction.”

CommScope, Inc., 809 F. Supp. 2d at 41 (quoting Pitbull Prods., Inc. v. Univ. Netmedia,

Inc., 2007 WL 3287368, at *5 (S.D.N.Y. Nov. 7, 2007)).

       The Lanham Act entitles Buffalo Transportation to each form of injunctive relief

that it requests. The act vests courts with the “power to grant injunctions, according to

the principles of equity and upon such terms as the court may deem reasonable, . . . to

                                               11
prevent a violation under subsection (a), (c), or (d) of section 1125 of this title.” 15 U.S.

C. § 1116(a). A court therefore has the power to enjoin a defendant from engaging in

further acts of trademark infringement and unfair competition and to direct the

destruction of all infringing materials. See, e.g., Rolls-Royce PLC v. Rolls-Royce USA,

Inc., 688 F. Supp. 2d 150, 151 (E.D.N.Y. 2010) (directing the defendants to “destroy or

to surrender to Plaintiff any and all materials . . . wherein . . . Rolls-Royce Marks may

appear.”).

          But before Buffalo Transportation can actually obtain such relief, it must

demonstrate the prerequisites for an injunction: irreparable harm and the absence of an

adequate remedy at law. See Kingvision Pay-Per-View Ltd., 429 F. Supp. 2d at 516. It

has done so here.

          “In trademark disputes, a showing of likelihood of confusion establishes . . .

irreparable harm.” Malletier v. Burlington Coat Factory Warehouse Corp., 426 F.3d 532,

537 (2d Cir. 2005) (internal quotation marks omitted). Accepting Buffalo

Transportation’s allegations as true—particularly as they relate to the likelihood of

confusion and the allegation that people actually confuse Buffalo Transportation’s

services with the defendant’s services—the Court finds that the plaintiff indeed “has

alleged likelihood of confusion and thus also established irreparable injury.”

Commscope, Inc., 809 F. Supp. 2d at 41 (citing Pitbull Prods., Inc., 2007 WL 3287368,

at *6).

          The final inquiry is whether Buffalo Transportation has an adequate remedy at

law. “[I]n cases where confusion about the origin of goods or services leads to damage

to reputation or loss of a potential relationship with a client that ‘would produce an



                                               12
indeterminate amount of business in years to come[,]’ monetary damages are difficult to

establish and are unlikely to present an adequate remedy at law.” Century 21 Real

Estate LLC v. Bercosa Corp., 666 F. Supp. 2d 274, 296 (E.D.N.Y. 2009) (quoting

Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 404 (2d Cir. 2004). Furthermore, there

is no adequate remedy at law when the defendant’s infringing conduct is likely to

continue without an injunction. See Chanel, Inc. v. Sea Hero, 234 F. Supp. 3d 1255,

1262 (S.D. Fla. 2016) (“Plaintiff has no adequate remedy at law so long as Defendants

continue to operate the Seller IDs because Plaintiff cannot control the quality of what

appears to be its products in the marketplace.”); Commscope, Inc., 809 F. Supp. 2d at

41-42 (finding no adequate remedy at law where the defendant would continue to use a

name that was confusingly similar to a protected trademark absent an injunction).

Buffalo Transportation has alleged that the defendant’s acts have “caused, and unless

restrained and enjoined, will continue to cause a likelihood that consumers will be

confused about the source of the services. . . [and] Plaintiff has no adequate remedy at

law.” Docket Item 1 at 13. The defendant has not appeared, nor has the defendant

indicated any intent to cease using the infringing marks or names. Accepting the

complaint’s allegations as true, this Court finds that Buffalo Transportation has no

adequate remedy at law.

       Because Buffalo Transportation has shown irreparable harm and the absence of

any adequate remedy at law, it meets the prerequisites for a permanent injunction.




                                            13
                2.   Damages

       Buffalo Transportation also seeks a monetary award for “damages and all of

Defendant’s profits, revenues, income, or any other pecuniary gain”—trebled. Docket

Item 1 at 15.

       15 U.S.C. § 1117 entitles a plaintiff who has established “a violation under

section 1125(a) . . . to recover (1) defendant’s profits, (2) any damages sustained by the

plaintiff, and (3) the costs of the action.” 15 U.S.C. § 1117. In the Second Circuit, “a

finding of defendant’s willful deceptiveness is a prerequisite for awarding profits” under

the Lanham Act. George Basch Co. v. Blue Coral, Inc., 968 F.2d 1532, 1537 (2d Cir.

1992); see also Pedinol Pharmacal, Inc. v. Rising Pharm., Inc., 570 F. Supp. 2d 498,

502 (E.D.N.Y. 2008) (discussing “[t]he continuing viability of the wilfulness requirement

set forth in Basch”). But “many courts in [the Second Circuit] treat a default as evidence

of willfulness.” Sream, Inc. v. Khan Gift Shop, Inc., 2016 WL 1130610, at *5 (S.D.N.Y.

Feb. 23, 2016) (quoting Rolls-Royce PLC, 688 F. Supp. 2d at 157). This Court does

that here.4

       Before granting a default judgment for a specific amount of damages, the court

should take steps, including by hearing or referral if necessary, to find the appropriate


       4Courts finding that default establishes willfulness often do so when the
complaint alleges the defendant’s willfulness. See, e.g., Complaint at 6, Rolls-Royce
PLC v. Rolls-Royce USA, Inc., 688 F. Supp. 2d 150, 157 (E.D.N.Y. 2010) (No. 09-1381)
(“Defendant adopted Plaintiffs’ Rolls-Royce Marks in its corporate and business title and
trade marks for the purpose of deceiving, misleading and confusing the public . . . .”)
(emphasis added). Here, Buffalo Transportation alleges that the “[d]efendant is
knowingly and willingly continuing its unauthorized use of a confusingly similar name
and design mark to intentionally deceive consumers in the marketplace and to trade off
the valuable goodwill of Plaintiff’s Marks and reputation.” Docket Item 1 at 12. The
Court accepts this allegation as true, and therefore Buffalo Transportation has alleged
enough to meet the willfulness standard and seek profits and damages.

                                            14
amount to award with reasonable certainty. In fact, 15 U.S.C. § 1117 provides that

“[t]he court shall assess such profits and damages or cause the same to be assessed

under its direction.” 15 U.S.C. § 1117; see also Transatlantic Marine Claims Agency,

Inc., 109 F.3d at 111. “Although the default establishes a defendant’s liability, unless

the amount of damages is certain, the court is required to make an independent

determination of the sum to be awarded.” Griffiths v. Francillon, 2012 WL 1341077, at *1

(E.D.N.Y. Jan. 30, 2012).

       This Court has no information upon which to base an award of damages and

therefore cannot determine the damage award to include in a judgment. The Court

therefore refers the case to United States Magistrate Judge Hugh B. Scott to issue a

report and recommendation to this Court on the amount of damages, and Buffalo

Transportation is invited to present proof to Judge Scott on the damage that it has

suffered. In that regard, the defendant is ordered to account for all profits derived from

actions infringing the Buffalo Transportation Marks and to render an accounting before

Judge Scott.


               3.    Attorney’s Fees and Costs

       Buffalo Transportation also seeks an award of attorney’s fees and costs. Docket

Item 1 at 15. 15 U.S.C. § 1117 provides that “[t]he court in exceptional cases may

award reasonable attorney fees to the prevailing party.” These exceptional cases exist

only when there is “evidence of fraud or bad faith.” Gordon & Breach Sci. Publishers

S.A. v. Am. Inst. of Physics, 166 F.3d 438, 439 (2d Cir. 1999) (quoting Twin Peaks

Prods., Inc., 996 F.2d at 1383). But when a plaintiff pleads the necessary facts for

willful infringement and the defendant defaults, the “defendant’s violations are deemed


                                            15
willful and thus constitute exceptional circumstances.” Prot. One Alarm Monitoring, Inc.

v. Exec. Prot. One Sec. Serv., LLC., 553 F. Supp. 2d 201, 208 (E.D.N.Y. 2008)

(awarding attorney’s fees to trademark plaintiff). Therefore, Buffalo Transportation has

shown that it may well be entitled to an award of attorney’s fees and costs.

       “In the Second Circuit, applications for attorney's fees must be supported by

contemporaneous time records specifying relevant dates, time spent, and work done.”

Prot. One Alarm Monitoring, Inc, 553 F. Supp. 2d at 208 n.1 (citing New York State

Ass'n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1147–48 (2d Cir.1983)).

Buffalo Transportation has not yet submitted any such records to support an award of

attorney’s fees. Therefore, the plaintiff’s counsel should submit an application for costs

and attorney’s fees to Judge Scott for inclusion in his report and recommendation,

explaining why this case is exceptional and including records supporting its application.




                                            16
                                       CONCLUSION




          In light of the above, this Court finds, and GRANTS a declaratory judgement, that

the defendant, Frezer Bezu, doing business as Buffalo MD Transportation, has violated

15 U.S.C. § 1125(a), N.Y. GEN. BUS. LAW § 360-l, N.Y. GEN. BUS. LAW § 349, and N.Y.

GEN. BUS. LAW § 133 and committed common law trademark infringement and unfair

competition; and it is therefore



          ORDERED that the defendant and any officers, agents, servants, employees,

attorneys, parents, successors, assigns, affiliates, and all others acting in concert or

participating with him be and hereby are permanently enjoined and restrained from

further acts infringing upon plaintiff Buffalo Transportation’s word and design marks by

using names or marks confusingly similar thereto or otherwise infringing upon the

Buffalo Transportation Marks; and it is further



          ORDERED that the defendant shall render an accounting, pursuant to 15 U.S.C.

§ 1117, of all profits derived from sales of any kind made as a result of its infringing

actions and to provide that accounting to the plaintiff, and to Judge Scott; and it is

further




                                             17
         ORDERED that Buffalo Transportation shall offer proof of any damages,

attorney’s fees, and costs claimed in connection with this matter before Judge Scott.



         SO ORDERED.

Dated:         March 22, 2019
               Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           18
